Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the request for consideration filed on 12/07/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’009 (JP2010164009).
Regarding claim 1: JP’009 discloses a lubricating oil supply structure, (figure 4) comprising: a shaft (21); a bearing, which supports the shaft and has an oil supply port, through which a lubricating oil is supplied to between the shaft and the bearing (42), and an oil introduction port, through which the lubricating oil between the shaft and the bearing is introduced (43); a first oil passage, which is connected to the oil supply port 
Regarding claim 6: JP’009 discloses the shaft is a camshaft provided in an internal combustion engine (21), the portion supported on the bearing is a cam journal of the camshaft (figure 4), and the supply destination is a cam shower which drops the lubricating oil to a cam lobe of the camshaft (38)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4,5,7 are rejected under 35 U.S.C. 103 as being unpatentable over JP’009.
JP’009 discloses the claim limitation as recited before; however, fails to disclose the axial geometrical configuration and duplicating the lubrication of the camshaft to lubrication of the crankshaft.	With regard to axial configuration, it is the examiners position that such would have been an obvious matter of design choice well within the level of ordinary skill in the art depending on design for manufacturing specification.  Moreover, there is nothing in the record which establishes that the claimed axial configuration present a novel or unexpected result (see In re Kuhle, 526  F.2d 553, 188 USPQ 7 (CCPA 1975)). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the camshaft lubrication configuration onto the crankshaft, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 2,3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 12/07/2020 have been fully considered but they are not persuasive. Applicant’s argument that the throttle potion is formed by a gap between the bearing and shaft is not commensurate with the scope of the claim. JP’009 shows a connection passage that is formed by a gap between the bearing and the shaft (47) and a throttle potion (30) is a part of the connection oil passage as it relates to the connection passage (47) (see figure 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi (2008/0110332) teaches oil supply structure for reducing friction of camshaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746